Citation Nr: 0839661	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) with anxiety 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO, among other 
things, granted service connection for PTSD with anxiety 
disorder and assigned a 30 percent rating for this disability 
effective July 2, 2003, and denied entitlement to a TDIU.

In May 2005, the veteran testified at a hearing before the 
undersigned at the RO; a transcript of that hearing is of 
record.

In July 2006, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for additional 
development.

In September 2006, the RO denied service connection for 
hearing loss, the veteran filed a NOD, the RO issued a 
statement of the case (SOC), and the veteran filed a 
substantive appeal (VA Form 9).  However, this issue has not 
yet been certified to the Board and will therefore not be 
addressed in this decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.



FINDING OF FACT

The veteran's PTSD has been manifested since the effective 
date of service connection, by a depressed mood and anxiety, 
with Global Assessment of Functioning (GAF) scores in the low 
50s; he has had a good relationship with his wife and his 
unemployment has been attributed primarily to physical 
disabilities.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DC 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for PTSD with anxiety 
disorder arises from the veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the post-service private and VA treatment 
records reported by the veteran.  He was also provided March 
2004 and September 2006 VA psychiatric examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an initial rating higher than 30 
percent for PTSD is thus ready to be considered on the 
merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA must give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, in cases such as this one where the issue on 
appeal involves assignment of a disability rating following 
the grant of service connection, the evidence to be 
considered is not limited to that reflecting the current 
severity of the disorder.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the initial evaluation period.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The veteran's PTSD with anxiety disorder is rated under 38 
C.F.R. § 4.130, DC 9411, according to the General Rating 
Formula for Mental Disorders.  His PTSD with anxiety disorder 
has been rated 30 percent since the July 2, 2003 effective 
date of the grant of service connection.  

A 30 percent disability rating is warranted for a psychiatric 
disability when there is occupation and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

VA outpatient (VAOPT) notes dated from January 2003 through 
January 2007 reflect that the veteran regularly attended 
psychiatric treatment sessions and reported consistent 
symptomatology during this time period.  These symptoms, 
which included depressed mood, anxiety, self-isolation, 
avoidance, and varying levels of sleep disturbances which 
improved with medication, more closely approximate those 
listed in the criteria for a 30 percent rating.  

There were few, if any, of the symptoms listed in the 
criteria for a 50 percent rating, and most of the treatment 
records and the VA examination reports specifically indicated 
that the veteran did not in fact have such symptoms.  For 
example, some VAOPT notes, such as those of January 2003 and 
May 2005, indicated that the veteran had a slightly or 
moderately restricted, or slightly irritable affect, but did 
not indicate that he had the flattened affect listed in the 
criteria for a 50 percent rating.  Moreover, these and other 
VAOPT notes also indicated that the veteran's speech, memory, 
judgment, and thought processes were normal, rather than 
impaired as indicated in the criteria for a 50 percent 
rating.  

Similarly, on the March 2004 VA examination, the veteran 
displayed some mild dysphoria, speech was within normal 
limits, mood was generally euthymic with some occasional 
depression noted, affect was appropriate to content, thought 
processes and associations were logical and tight, and there 
was no gross impairment in memory.  There were similar 
findings on the September 2006 VA examination, as indicated 
by the examiner, who noted this similarity of symptoms, with 
the only difference being that on the September 2006 VA 
examination there were intrusive thoughts relating to the in-
service stressor. 

As to the veteran's overall occupational and social 
impairment, a January 2003 VAOPT note indicated that the 
veteran had been married for 30 years and worked installing 
dry wall about six months out of the year.  During the March 
2004 VA examination, the veteran indicated that he and his 
wife got along well and were close.  He indicated that he had 
not worked in more than a year, but attributed this to his 
physical problems.  During the September 2006 VA examination, 
the veteran described his relationship with his wife as fair 
and again indicated that they were close.  He noted that he 
had last worked in 2002 and was in considerable pain due to 
"nerves," that dealing with different kinds of people was 
stressful to him, that he did not visit with anyone other 
than his children, and that he had not recently engaged in 
leisure activities that he had previously enjoyed.  
Similarly, the veteran testified during the Board hearing 
that because of stress and pain, he did not participate in 
social activities, and did not like being around people.

The evidence thus reflects some occupational and social 
impairment.  Significantly, however, the Social Security 
Administration (SSA) disability determination indicated that 
the veteran was disabled as of November 1, 2002 due primarily 
to bladder cancer, and also indicated that a secondary 
diagnosis had not been established.  Moreover, the VA 
examiner who performed the March 2004 and September 2006 VA 
examinations indicated that the veteran focused on his 
physical disabilities throughout these examinations.  The 
evidence thus reflects that much, if not most, of the 
veteran's occupational impairment is due to his physical 
disabilities and not to his PTSD.

The above evidence reflects that the veteran's PTSD symptoms 
have been mild to moderate and caused mild to moderate 
occupational and social impairment.  The VA physicians, 
including the September 2006 VA examiner, consistently 
described the veteran's PTSD symptoms as mild to moderate.  
The September 2006 VA examiner also noted that "it might be 
difficult for the veteran to maintain employment in many jobs 
because of his PTSD symptoms," but noted that it was 
uncertain whether all jobs would be precluded because of the 
veteran's PTSD symptoms, given their relatively mild to 
moderate nature.

The Board has also considered the GAF scores assigned 
throughout the appeal period.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  The VAOPT notes throughout the appeal 
period reflect a GAF score of 51, and the GAF scores on the 
March 2004 and September 2006 VA examinations were 51 and 52, 
respectively.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  However, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  Given the evidence above, the GAF scores 
indicate the veteran's moderate difficulties in social 
functioning due to his PTSD, but not occupational or social 
impairment of a sufficient degree to warrant a higher, 50 
percent rating.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the rating criteria contemplate the 
manifestations of the veteran's psychiatric disability.  The 
veteran's disability is manifested by mild to moderate social 
and occupational impairment.  There is no indication that the 
veteran's PTSD has markedly interfered with his employment 
(i.e., beyond that contemplated in the assigned rating at 
each stage).  Moreover, the veteran's PTSD has not been shown 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for PTSD is not warranted.  
38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against a finding that the veteran's disability meets or 
approximates the criteria for an initial rating higher than 
30 percent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7, 4.21 (2008).  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an initial 
rating higher than 30 percent for PTSD must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. at 53.

ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD with anxiety is denied.


REMAND

In its July 2006 remand, the Board instructed that the agency 
of original jurisdiction (AOJ) should readjudicate the claims 
and issue a supplemental SOC (SSOC) as to any claim that 
remained denied.  See 38 C.F.R. § 19.38 (requiring the AOJ to 
issue a supplemental statement case when a benefit sought 
cannot be granted after the development requested in a remand 
has been completed).  In its June 2008 SSOC, the RO 
readjudicated the claim for a higher initial rating for PTSD, 
but deferred readjudication of the claim for a TDIU, noting 
that, under Harris v. Derwinski, 1 Vet. App. 180 (1991), such 
adjudication would be premature until the claim for a higher 
initial rating for PTSD is finally decided by the Board.  The 
AMC then returned the appeal as to both issues to the Board.   

The veteran has a right to compliance with orders of the 
courts or the Board.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v West, 11 Vet. App. 268, 271 
(1998).  The RO should have readjudicated the claim for a 
TDIU as instructed by the Board; however, as the Board has 
now decided the claim for a higher initial rating for PTSD, 
the RO should, pursuant to its own reasoning in the June 2008 
SSOC, readjudicate the claim for a TDIU. 

Moreover, the issue of entitlement to service connection for 
hearing loss is inextricably intertwined with that of 
entitlement to TDIU.

Accordingly, the claim for a TDIU is REMANDED for the 
following action:

1. Readjudicate the veteran's claim of 
entitlement to a TDIU.

2.  If any benefit sought on appeal 
remains denied, issue a SSOC.  When any 
pending claims for service connection 
have been decided, and any appeals with 
regard to such issues are ready for 
certification to the Board, the appeal 
should be returned to the Board, if 
otherwise in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


